OPINION — AG — IF THE LABOR COMMISSIONER, PURSUANT TO 40 O.S. 1971 196.1 [40-196.1], ET SEQ., DETERMINES A WAGE RATE FOR LABORERS AND CRAFTSMEN AND THE PROTEST PERIOD EXPIRES WITHOUT CHALLENGE, THE COMMISSIONER'S DETERMINATION BECOMES EFFECTIVE.  THE EFFECTIVE DATE OF THE LABOR COMMISSIONER'S DETERMINATION IS EITHER THE EXPIRATION OF THE PROTEST PERIOD WITHOUT CHALLENGE BEING MADE OR THE FILING OF THE COMMISSIONER'S FINAL DETERMINATION BASED UPON THE EVIDENCE ADDUCED AT THE PREVAILING WAGE HEARING. UNTIL SUCH TIME AS A NEW PREVAILING WAGE RATE BECOMES EFFECTIVE, THE PRECEDING WAGE RATE WILL REMAIN IN EFFECT. CITE: 40 O.S. 1971 196.6 [40-196.6], 40 O.S. 1971 196.5 [40-196.5] 75 O.S. 1971 319 [75-319] (JOSEPH J. REINKE)